Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
On 05 January and 06 January 2022 the Examiner unsuccessfully attempted to contact Applicant’s representative Samson Yu in order to expedite prosecution and discuss amendments to the claims which include cancellation of the withdrawn claims.

Status of Claims
Claims 2-9 and 11-16 are pending. Claims 1 and 10 have been cancelled.
The rejection of claims 1 and 2 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the amendments and cancellation of claims.
The rejection of claim 1 under 35 U.S.C. 101 for being directed to a natural product (i.e., a naturally occurring gene that is a judicial exception) without significantly more is withdrawn in light of the cancellation of the claim.
The rejection of claims 2, 4, 11 and 12 under 35 U.S.C. 112(b), second paragraph, is withdrawn in light of the amendments. However, new rejections under 35 U.S.C. 112(b), second paragraph, are presented infra.
The rejection of claim(s) 1-4, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (2017, PLoS ONE, 12:1-13 published on 13 July 2017) is et al does not disclose the exact nucleotide or amino acid sequences as claimed.

Election/Restrictions
Applicant elected, with traverse the invention of Group I, directed to claims 1-4, 11 and 12, in the reply filed on 04 August 2021.
Applicant traversed the restriction requirement because the inventions of Group I and II relate to a single inventive concept and share the same special technical feature of a blue grained gene (Applicant response dated 04 August 2021, p. 6).
Applicant’s argument was not found to be persuasive because the invention of Group I is directed to using only one gene, whereas the invention of Group II requires co-expression of genes. Namely, the blue-grained genes of claim 1 are directed to MYCs, MYBs or ThR genes whereas the invention of Group II is directed to both MYCs and MYBs. Thus, the different groupings of inventions are directed to the use of different genes.
Claims 5-9 and 13-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Applicant was required to elect a single species from the sequences of SEQ ID NO: 1, 4, 7 and 10. Instead, Applicant elected each of SEQ ID NO: 1, 4, 7 and 10 (Applicant response dated 04 August 2021, p. 7). Because the election was deemed incomplete, and in order to expedite prosecution, the species of SEQ ID NO: 7 and 8 was examined.


Specification
The objections to the specification are withdrawn in light of the amendments.

Claim Objections
Claim 2 is objected to for failing to properly recite a grouping of sequences. Applicant is advised to replace the limitation “one of the sequence in the following groups” with the limitation --the group consisting of--.
Claim 4, 11, 12 and 18 present the same issue and are therefore objected to for the same reason as provided for claim 2.
In claim 3, the limitation “further” should be removed, the limitation --expression of-- should be inserted following the limitation “driving”, the limitation “to express” should be removed, and the limitation --is-- should be inserted prior to the limitation “but not limited to”.
In claim 4, following the limitation “co-expressing”, the limitation “an MYBs” should be amended to --a MYB-- and “MYBs” in line 3 should be amended to recite --MYB--. The limitation “thereof” in line 4 should be removed.
It is also suggested that the preamble “Use of a blue-grained gene” should be amended to --A method-- in line 1.
In claim 11, it is suggested that the limitation “Use of the expression cassette of claim 2” be replaced with --A method for--, and beginning in line 2 it is suggested that the limitation “introducing the expression cassette into the plants, and” be removed and 
It is suggested that claim 12 be amended similar to the suggested amendments for claim 11.
In claim 17, the limitation --a-- should be inserted prior to “ThR1”, the limitation “and” should be replaced with --or-- and the limitation “genes” should be amended to --gene--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is drawn to expressing a blue-grained gene under the control of a promoter, for example a tissue-specific or spatiotemporal promoter, in plant tissue and organ.
The metes and bound of the claim are indefinite because it is unclear how the gene is expressed in both tissue and organ when a specific promoter is used. To 
Claim 19 is drawn to a use for improving plant anthocyanin content by expressing a blue-grained gene where in the use for distinguishing transgenic and non-transgenic materials in a transgenic process.
The metes and bounds of the claim are indefinite because there is no antecedent basis for the use: the claim from which 19 depends is directed to improving anthocyanin content and not to distinguishing between transgenic and non-transgenic materials. The claim is also indefinite because it is not clear what the “transgenic process” is or is being used for. 
It is advised that claim 19 be cancelled.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 11, 12, 17-19 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making the nucleotide sequence of SEQ ID NO: 2 and 8 for transient expression, does not reasonably provide enablement for making and using the genus of nucleotide sequences as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, claims 4, 11, 12, 17-19 are drawn to coexpressing a blue-grained gene and broadly “any one” bHLH transcription factor to improve anthocyanin content.
Meanwhile, the specification teaches that ThMYB1 was obtained from blue-grained wheat having the nucleotide sequence of SEQ ID NO: 2 and the amino acid sequence of SEQ ID NO: 3 (p. 14, last ¶ bridging p. 15). Both transient expression and transformation of wheat with ThMYB1 induced generation of anthocyanin (p. 17, ¶ 1 and last ¶; see also p. 18, ¶ 1). However, expression of ThMYB2+ThR2 did not induce anthocyanin production (p. 17, ¶ 2).
Here, the specification fails to teach that the claimed genus of bHLH transcription factors can be used in the methods as claimed to predictably improve anthocyanin content. 
This guidance is critical in light of the state of the art, which teaches that bHLHs are a superfamily of transcription factors, and that there at least 147 bHLH in Arabidopsis  that are classified into 21 subfamilies (Toledo-Ortiz et al, 2003, The Plant Cell, 15:1749-1770; see Abstract; see also col. 1, ¶ 1).

Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Claims 4, 11, 12, 17-19 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 4, 11, 12, 17-19 are drawn to coexpressing a blue-grained gene and broadly any one bHLH transcription factor to improve anthocyanin content.
The specification describes that ThMYB1 was obtained from blue-grained wheat having the nucleotide sequence of SEQ ID NO: 2 and the amino acid sequence of SEQ ID NO: 3 (p. 14, last ¶ bridging p. 15). Both transient expression and transformation of wheat with ThMYB1 induced generation of anthocyanin (p. 17, ¶ 1 and last ¶; see also p. 18, ¶ 1). However, expression of ThMYB2+ThR2 did not induce anthocyanin production (p. 17, ¶ 2).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Presently, the specification fails to describe a representative number of bHLHs that are to be used in the methods as claimed, and fails to describe the structures of bHLH transcription factors that function to predictably improve anthocyanin content. 
This description is critical in light of the state of the art, which teaches that bHLHs are a superfamily of transcription factors, and that there at least 147 bHLH in Arabidopsis  that are classified into 21 subfamilies (Toledo-Ortiz et al, see Abstract; see also col. 1, ¶ 1).
Thus, in light of the failure of the specification to describe which bHLHs are to be used in the instantly claimed methods, the lack of working examples demonstrating improved anthocyanin content is obtained by expressing said bHLHs, and the state of the art which describes that bHLHs encompass a vast genus of transcription factors, the skilled practitioner would not be of the opinion that the genus of bHLHs will improve anthocyanin content when expressed with a blue-grained gene.
Given the lack of written description in the specification with regard to the broad genus of nucleotide sequences as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662